Citation Nr: 0108933	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for syringomyelia.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran's wife and sister


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
February 1949.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision in 
which the RO denied service connection for syringomyelia.  
The veteran appealed.  The veteran's wife and sister appeared 
on his behalf at a hearing at the RO in April 1992.  The 
veteran's claim was denied as reflected in a December 1992 
supplemental statement of the case (SSOC).  The case was 
remanded by the Board in March 1997 for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


REMAND

At the time of the March 1997 remand, the Board noted that 
the RO had achieved a complete and exhaustive development of 
the record.  However, because the veteran had indicated that 
syringomyelia may have been clinically documented prior to 
1956, the Board considered it necessary to search for 
additional evidence.  We note at this time that there has 
been excellent compliance with the instructions contained in 
the March 1997 remand.

The Board is now constrained to remand to clarify one matter 
that has developed since the March 1997 Board remand and to 
ensure compliance with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The veteran and his representative have maintained that he is 
entitled to service connection for syringomyelia.  
Specifically, the veteran now asserts that he was treated in 
the summer of 1948 at a U.S. Army Hospital in Guam.  He 
maintains that shortly after his discharge from service, he 
began suffering from weakness and numbness in his left hand 
and knee, and equilibrium problems causing him to fall.

The Board notes that the veteran's service medical records 
were destroyed by fire at the National Personnel Records 
Center (NPRC) in July 1973, as verified by that facility in a 
February 1991 correspondence.  As such, there is a heightened 
duty to assist the veteran under these circumstances.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

In an August 1972 narrative summary from the U.S. Public 
Health Service Hospital in Staten Island, New York, the 
Associate Chief of the Neurology Department related that the 
veteran had reportedly been diagnosed with syringomyelia 
during the general time period noted of 1949-1950.  No 
further details were provided as to the onset of the disease.

In a statement submitted by the veteran, he listed medical 
treatment for numbness beginning in June 1956.

In the veteran's original application for service connection 
for syringomyelia, he noted that he had suffered from 
syringomyelia since 1956.

Treatment records from the Presbyterian Hospital in October 
1956 reveal a diagnosis of syringomyelia.

A March 1992 lay statement from a friend of the veteran was 
received.  The individual indicated that he had served in the 
Army with the veteran and reported that the veteran was 
treated in service for a "nerve condition."

A lay statement was received from the veteran's sister who 
indicated that, in 1952, the veteran was observed to have 
trouble walking and keeping his balance.  His condition 
continued to worsen.

At the RO hearing in April 1992, the veteran's wife testified 
that she met the veteran in 1953.  At that time, he had 
problems stumbling and acted as though he was drunk.  He did 
not have any feelings in his hand and complained of a 
tingling sensation.  She testified that the veteran was being 
treated at the Presbyterian Medical Center and Hospital for 
Joint Diseases in 1953.  He was initially diagnosed with 
Multiple Sclerosis.  She indicated that he was diagnosed with 
syringomyelia in 1960, one year after they were married.

The veteran's sister testified that in 1950, the veteran 
sometimes gave the appearance of being drunk, but he was not 
complaining about any particular symptoms.  There were times 
that he stumbled and had balance problems.

VA examination in July 1990 confirmed a diagnosis of 
syringomyelia.

Pursuant to the March 1997 Board remand, the RO initiated a 
request with the United States Attorney in the Eastern 
District of New York for the purpose of obtaining any 
records, including medical treatment records, pertaining to a 
federal tort claim filed by the veteran against the Brooklyn, 
New York VAMC in 1981 unrelated to his syringomyelia.  In a 
June 1997 response from the Assistant U.S. Attorney, it was 
indicated that an unsuccessful search of records had been 
undertaken for the file pertaining to the veteran's claim.  
It was reported that the veteran's file could not be located 
and it was suggested that it had likely been destroyed under 
the office's document retention policy by which records were 
not retained for more than 10 years after the closing of a 
particular case.

With respect to the outstanding VA treatment records of the 
veteran from the New York, New York VAMC, the claims file 
contains a July 1997 interoffice memorandum between personnel 
at the RO and the New York, New York VAMC which specifically 
articulates the records sought and identified in the March 
1997 Board remand.  Appellate review of this memorandum 
confirms the earlier, apparently unsuccessful attempts by the 
RO to obtain all of the veteran's VA treatment records.  The 
initial response to this request by the New York, New York 
VAMC was to forward records of the veteran's treatment at 
that facility in August 1996.  Thereafter, in an August 1997 
letter from the Chief of the Medical Administration Service 
at the New York, New York VAMC, the following information was 
forwarded.  The veteran was admitted to the facility from 
January 5, 1960 to March 17, 1960.  The Permanent Files Unit 
indicated that the veteran's medical record, which had been 
sent to the archives, was no longer retrievable according to 
the Record Retirement Center.  It was further reported that 
there was no other record of treatment for the veteran at any 
other time.

The Board must ascertain the reason why the records of the 
veteran's hospitalization at the VAMC in New York, New York, 
from January 5, 1960, to March 17, 1960, are not retrievable.  
For example, we need to know if they were destroyed, if they 
are irretrievably lost, if they have deteriorated to a point 
where they cannot be read and cannot be restored, etc.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, 
although the March 1997 Board remand requested an advisory 
opinion from a VA neurologist as to whether syringomyelia was 
present in service or within the first post-service year only 
if it was shown to have been clinically documented prior to 
1956, under the Veteran's Claims Assistance Act of 2000, an 
advisory opinion is required here, unless one is already of 
record.  Such an advisory opinion is not of record.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the VAMC in New 
York, New York, and ascertain why the 
records of the veteran's hospitalization 
at that facility from January 5, 1960, to 
March 17, 1960, are not retrievable.  A 
response must be received from the VAMC 
which indicates whether the records, 
reported to have been sent to a Federal 
Records Retirement Center, were either 
(1) destroyed; (2) irretrievably lost; 
(3) are deteriorated to a point where 
they cannot be read and cannot be 
restored; (4) or are irretrievable for 
some other reason.  See Dixon, supra.

2.  Thereafter, the entire claims folder 
should be forwarded to a VA neurologist 
for review.  Following a complete review 
of the entire claims file, to include a 
copy of this REMAND, the physician should 
provide responses to the following 
questions: (a) is it at least as likely 
as not that the veteran's syringomyelia 
developed in service; (b) is it at least 
as likely as not that the veteran's 
syringomyelia developed within one year 
of the veteran's discharge from service; 
(c) is it at least as likely as not that 
the veteran's syringomyelia is otherwise 
related to his period of military 
service.

3.  After completion of the foregoing, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
syringomyelia, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

4.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable timeframe before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


